Exhibit 10.1

 

CURRENT DIRECTOR COMPENSATION PROGRAM

As of May 23, 2012

 

1.              Annual Retainer:  $110,000 - Paid in quarterly installments in
arrears at the end of each quarter in cash or, if the director so elects, in
deferred stock units to be distributed at a later date designated by the
director.

 

2.              Annual Deferred Stock Award:  $160,000 — Awarded in February to
incumbent directors who are nominated for re-election at the next shareholders’
meeting in the form of deferred stock units.  Deferred stock units vest one day
prior to the date of the annual shareholder meeting occurring in the year
following the year of the date of grant.  Vested deferred stock units are
distributed either in a lump sum six months after termination of service as a
director or, if the director so elects, in annual installments beginning at
least six months following termination of service as a director.

 

3.              Committee Chair Fees:  Currently, the annual amount of committee
chair fees, which are paid quarterly in arrears, are as follows:  Audit -
$25,000, Compensation - $20,000, Nominating and Governance - $20,000, Investment
and Capital Markets - $20,000 and Risk - $20,000.

 

4.              Lead Director:  Effective November 2, 2006, the Board
established the position of Lead Director of the Board and agreed that the Lead
Director will be paid $25,000 per year (payable in arrears in quarterly
installments as of the last business day of each quarter).

 

--------------------------------------------------------------------------------